Citation Nr: 1101964	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability. 

3.  Entitlement to service connection for lumbar spine 
disability. 

4.  Entitlement to service connection for upper and lower 
extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg

INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2008 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends current disability of the cervical, thoracic 
and lumbar spine segments relate to an injury he sustained in 
service.  Service records document an injury to the spine in 
November 1989, generally consistent with the Veteran's 
description.  Follow-up, however, appears to end in January 1990, 
and the Veteran's spine was normal on clinical evaluation 
conducted in connection with his service discharge in May 1991.  
Post service records of treatment do not begin until 2001, with 
surgery eventually being performed on the lumbar spine in 2007.  
It is not until 2007, that the treatment records reflect the 
Veteran reporting a history of an in-service injury to his health 
care providers, although he contends he continued to experience 
back pain since his in-service injury, which progressively 
worsened until he sought treatment in 2001.  

The post service records (and the Veteran himself) make reference 
to a primary care physician who apparently referred the Veteran 
to the physician that performed the 2007 surgery.  Significantly, 
however, the records of this private care physician have not been 
sought.  An attempt to obtain this persons records of treatment 
of the Veteran should be made.  

Accordingly, the case is remanded for the following:  

1.  With any assistance necessary from the 
Veteran, attempt to obtain and associate 
with the claims file, copies of records of 
the Veteran's treatment by Victor Shada, 
M.D., Physicians Associates, Crossville, 
TN.  

2.  Thereafter, the evidence should be 
reviewed, any additional indicated 
development accomplished, (e.g. updated 
medical opinions if fundamental facts have 
changed) and the claim re-adjudicated.  If 
any decision remains adverse to the 
Veteran, he and his representative should 
be provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board 
for its review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

